Title: To Alexander Hamilton from Madame de Caradeux Lecaye, 6 March 1803
From: Caradeux Lecaye, Madame de
To: Hamilton, Alexander



Duplicata
Puorto-Rico Ce 6 mars 1803

Qu’il m’est peinible d’avoir à vous apprendre par Cette lettre, Monsieur le Général, que je N’ai plus l’éspoire de revoir mes Amis de l’Amérique comme je m’en flattois pour ce Printems; Vous qui avez été témoins de mes regrets en les quittant, Vous jugerez aisement de mon Chagrin d’être obligée de renoncer au doux espoire de ma réunion avec eux, je ne Croyois pas pouvoir le Sentir aussi vivement, après avoir eu l’ame froissée par tous les malheurs que j’ai éprouvés depuis que j’ai quitté votre Pays, mais mon Amitié pour eux, me rappelle en ce moment, toute ma Sensibilité et me laisse à peine le Courage de leur anoncer cette Nouvelle. Vous Savez, Monsieur, les Mesures que je devois prendre pour m’assurer un Sort à l’abrit du besoin et exempt d’inquiétudes relativement aux affaires de mon Mari. il faloit pour Cela que je me rendisses à St Domingue, mais les Cruels évenements qui se Sont encore passés dans ce trop malheureux Pays, ont empêchés mon Voyage: j’étois à la Veille de l’effectuer quand j’ai Su à tems le danger que j’allois Courir. Ma Séparation de Biens avec mon Mari N’ayant pu avoir lieu par l’impossibilité de me rendre près de lui, je reste donc dans la même position relativement à ses Créanciers. Mrs Kemble et Gouverneur, Murray, Jobert, de New-york, Sont de ce Nombre pour quinze à Seize mille gourdes. Si j’allois vivre dans la même Ville qu’eux, j’aurois Continuellement à Craindre qu’ils prissent de l’humeur de ne point voir arriver un terme à leur payement et que je n’en devinsses Victime, pour ce qui assure mon existance en ce moment; j’y tiens plus que jamais étant persuadée maintenant, que St. Domingue est entierement perdu pour Cette génération, et que je N’aurai plus rien de ma fortune. je me résigne en conséquance à vivre ignorée dans mes bois de Puorto-rico, plutôt que d’aller ecxiter la pitié de mes amis, Soit par une jeune humilliante ou par les risques des désagréments que je Serois dans le Cas dessuyer: Vous me Connoissez assez pour Savoir ce que je Souffrirois d’une pareille position. je N’ai pu avoir que deux mille cinq Cents gourdes de mon frere; je vais les employer avec les dix que j’ai en Amerique pour établir une terre, Sous le nom de mon beau frere: ce moïen m’assure une jolie fortune dans trois ans. C’est Sans doute l’achetter bien Cher, par Cette exile, mais la nécéssité est un Maître bien impérieux. Si vous Connaissiez ma vie dans ce Pays vous m’en pleindriez, car elle est très triste. je Suis absolument retirée du peu de Société qu’il y auroit à voir, je m’occupes beaucoup de mes affaires et des Soins Nécéssaire à mes malheureux Neveux et Niece et Voilà comme je passe mon tems; aussi vous ne reconnoitriez pas mon Caractaire, je Suis aussi triste que vous m’avez Connue gay. Donnez-moi je vous prie, quelques-fois des marques de votre Souvenir, elles me Seront Toujours précieuses, je ne puis jamais oublier les marques d’interet, que vous et Votre famille m’avez témoigné avec tant de bonté. Veuillez Monsieur, parler Souvent de moi à ma chere Kitty; diteslui bien que je ne l’oublierai jamais, elle et Son bonheur m’occupes plus qu’elle ne pense peut être. je ne vous dis rien pour Mme hamilton, lui écrivant par Cette même occasion. une des grandes peines que j’éprouve ici est de ne pouvoir pas donner de mes Nouvelles à mes amis Sans les plus grandes difficultées, et d’être si entierrement privée des leurs. les Amériquins N’ont aucunes relations avec ce Paÿs. je Suis obligée d’envoyer mes lettres à St. Thomas et Ste. Croix. on est je vous assure mort au monde ici: je ne vous parlerai pas davantage de ce Peuple, il n’en mérite pas la piene, mais le Paÿs est parfaitement tranquil et offre de grandes ressources pour faire fortune, quant on a Cependant quelques moïens. on dit ici que vous allez avoir une guerre avec les français; C’est nous la déclarer aussi: on prétend que nous ne pouvons qu’y gagner dans Cette îsle, je ne dois donc pas vous en faire de reproches. Comment va Votre Politique? je voudrois bien apprendre un grand Succès pour vous et votre Parti. nous ne lisons pas une gazette dans ce Paÿs, ou n’en fait même pas l’apparance d’une; on ne parle que Caffé et Sucre, jugez de notre Stupidité? que je regrette l’amérique, Monsieur! il ne Se passe pas de jours que je n’y pense dix fois et ne lui donnes autant de regrets. pouvois-je Croire tout ce qui S’est passé depuis que je l’ai quitté! je ne pouvois pas Croire que les français qui avoient Conquis tous les peuples, Succomberoient à la Conquête de St. Domingue. Adieu, Monsieur le Général, Voilà une longue lettre; je Crains de m’être trop livrée au plaisir de Causer avec vous Sans avoir assez Consultez vos affaires, mais je Compte Sur votre indulgance comme Sur Votre Amitié, quand à la mienne, elle vous est acquise pour la vie, par beaucoup de droits: je vous prie d’en recevoir l’assurance Sincère ainsi que Celle de mon estime distinguée.

P.S. je vais écrire cette lettre par duplicata dans l’éspoire qu’il vous en arrivera une: depuis mon départ de New york, je n’ai eu la Satisfaction d’en recevoir qu’une de vous, quoique je vous en aye ecrit au moins dix. adressez moi vos lettres chez Messieurs Rio Deville et Cie. à St. Thomas.

